MR. NOTARY:


Please, enter in your Registry of Public Deeds one in which appears the Present
Sale Contract of The Equipment entered into, of the one part:


·
STRATOS DEL PERU S.A.C., identified with Taxpayer Nº. 20515769774, and domiciled
at Av. Canaval y Moreyra No. 380, Office No. 402, San Isidro, Lima, duly
represented by Mr. Luis Humberto Goyzueta Angobaldo, identified with ID Nº
10609920, both according to the faculties granted in the Filing Card Nº 11995912
of the Lima Legal Entities Registry, hereinafter referred as “ THE BUYER ” and
on the other hand:



·
GABINETE TÉCNICO DE COBRANZAS S.A.C., identified with Taxpayer Nº20389470521,
and domiciled at Los Cipreses No. 355, San Isidro, Lima, duly represented by the
General Manager , Mr. Juan Antonio Pizarro Sabogal, with ID Nº 07794505,
according to the faculties granted in the Filing Card Nº 11037775 of the Lima
Legal Entities Registry, hereinafter referred as “ THE SELLER” in the following
terms and conditions:



FIRST CLAUSE:     BACKGROUNDS


1.1.
THE SELLER declares to be the only and legitimate owner of the equipments and
machinery used, the details, specific characteristics and component parts of
those are described in the Exhibit Nº. 1, which is duly subscribed by the parts
joins to the present agreement and You, Mr. Notary, will enter in the Public
Deed that this minute originates. For effects of the present contract, the
equipment mentioned therein, including the whole secondary parts and members
mentioned in the Exhibit Nº 1, denominated hereinafter as “THE EQUIPMENT".



1.2.
THE SELLER states that THE EQUIPMENT is nowadays in the Former Fundo “Buenos
Aires”, located in the Lot s/n of the former- Cooperativa Estrella del Norte,
district and province of Chepen, La Libertad.



1.3.
THE SELLER states that any encumbrance or lien is not awarded to THE EQUIPMENT ,
just as any judiciary, arbitral or administrative measure that prevents its free
transfer.



1.4.
THE SELLER declared that she adquires the property of THE EQUIPMENT of its last
property KUMHO PROPERTIES SUCURSAL PERU,assuming opposite THE BUYER any
obligation,whatever its nature , derived from the transfers of property previous
to the acquisition of the Property of THE EQUIPMENTL EQUIP by THE SELLER.



1.5.
According to the declarations set forth in this document by THE SELLER, THE
BUYER states the interest in order to adquire THE EQUIPMENT. 


--------------------------------------------------------------------------------



SECOND CLAUSE:    PURPOSE / PROPERTY TRANFER



2.1.
THE SELLER, hereby transfers with the sign of this contract the property on THE
EQUIPMENET in behalf of THE BUYER, in the conditions stipulated in this
document.

 
2.2.
It is hereby stated that the property transfer of THE EQUIPMENT includes all of
fact or for right it corresponds or would correspond , including, between
others, all its integral and secondary parts described in the Exhibit Nº 1 of
this contract, as well as all the Intellectual rights and Industrial Laws that
in a direc or indirect way are relationated with THE EQUIPMENT and/or any of its
integral and secondary parts.

 
2.3.
THE BUYER ,taking into consideration the declarations formulated in this
document by THE SELLER, this first one accepts to acquire THE EQUIPMENT and
therefore entering into the present contract.



THIRD CLAUSE:    AGREED PRICE AND FORM OF PAYMENT


The agreed price by common agreement for the purchase of THE EQUIPMENT is up to
a US $ 4’522,965.00 ( Four Millions Five Hundred Twenty-two thousand Nine
hundred Sixty- Five with 00/100 American Dollars ), the pertinent General Sales
Tax ( IGV) shall be add to this amount.


The price established in the last paragraph shall be fully paid by THE BUYER to
THE SELLER before of 31 October 2007, pursuant to the following terms:
 

3.1.
The amount of US $4´172,965.00(Four Millions One Hundred Seventy two Thousand
Nine hundred sixty-five with 00/100 American Dollars) plus the total of the IGV
applicable to this transaction of sale and purchase through a Cashier’s check
issued by the Scotiabank Bank to the order of THE SELLER 

 
3.2.
The amount of US$350,000.00 (Three hundred fifty Thousand with 00/100 American
Dollars) which shall be deposited in the US Dollar Current Account N°
0011-0372-01-0100017532 of the Continental Bank BBVA, its an express instruction
of THE SELLER.



In advance, THE SELLER grants the full effect payables to the Cashier’s check
and the Bank Money referred in the numeral 3.1. and 3.2. pursuant to the
documents of payments that THE BUYER  will deliver for such effect, according
with the detail of this numeral 3 .


--------------------------------------------------------------------------------




The written evidences of payment which are described in the numerals 3.1 and
3.2. Immediate precedents shall be delivered in presence of the Public Notary of
Lima Dr. Ricardo Fernandini Barreda, who will have to leave full witness of it.
 
FOURTH CLAUSE : REGARDING TO THE PAYMENT REFERRED IN THE THIRD CLAUSE AND THE
EQUIVALENCE OF THE LENDINGS 


4.1.
Regarding to the payments referred in the previous third clause, the parties
agree the following : in no case, THE BUYER will not be bound to perform neither
assume amount mayors that those specifically involved by this one according to
its stipulated in the third clause, without assume any responsibility for any
previous or subsequent obligation of any type that THE SELLER or those who
preceded him in the property of THE EQUIPMENT have as consequence of the
possession and transfers of the same one. In consequence, THE SELLER binds to
support THE BUYER unharmed for any obligation that could impose him on the
latter as consequence of the possession of THE EQUIPMENT and successive
transfers of the same one carried out before the celebration of the present
contract.

 
4.2.
THE SELLER AND THE BUYER state expressly that between THE EQUIPMENT sale matter,
the form of payment agreed by its transfer, and the other terms and conditions
set forth in this present document, there is a fair equivalence and if there is
any difference of more or less that the parties does not perceive, a Mutual
grace and reciprocal donation will be done it, resigning expressly any action or
exception that tends to invalidate the effects of the contract.



FIFTH CLAUSE:     EXPRESS DEFEASANCE CLAUSE


The parties agree expressly that in case of THE BUYER do not carry out with the
payment to THE BUYER the fully price agreed in the Third Clause, in the term and
conditions contained in the above-mentioned clause, the present contract shall
be settled in an automatic way and of right plenary session under the protection
of arranged by the Article 1430 ° of the Civil Code.


The parties establish that on the assumption that the present contract is
settled, THE BUYER will no be bound to indemnify, under no circumstance, to THE
SELLER, no THE SELLER to THE BUYER.


SIXTH CLAUSE:     LEGAL SITUATION OF THE EQUIPMENT


THE SELLER states that up to the date, it have no been entered into neither are
in force any contracts and /or agreements that mean the transfer of the
property, possession or use of THE EQUIPMENT, or contracts of promise or similar
that compromise the property or the use of THE EQUIPMENT.


--------------------------------------------------------------------------------



Likewise, THE SELLER states that there is no any integral or incidental good
corresponding to THE EQUIPMENT included in the Exhibit Not. 1 of the present
contract that has been an object of sale contracts to term, that the same ones
are or not registered in the Real State Regsitry of Contracts and / or in any
other Registry.


THE SELLER states that, up to the date of subscription of the present contract,
there is no an act, encumbrance or liens, registered and / or pending of
inscription that they affect in any form to THE EQUIPMENT or its free
disposition and / or transfer, whether that they have been exercised for third
ones or celebrated for THE SELLER.


SEVENTH CLAUSE :   THE SELLER STATEMENTS


THE SELLER states and warrants that up to the date of execution of the present
contract::


7.1.
On THE EQUIPMENT there is no any seizure of property, lien, encumbrance ,
judicial or extrajudicial measure, subscribed or no subscribed that limit or
restrict the Property Right on the same one.



7.2.
Up to the date of execution of the present contract, THE SELLER has no requested
the Insolvency before the pertinent authority, and this one has no taken notice
of any insolvency process, or any other that has been make by third ones against
him.

 
7.3.
There is no tax outstanding payment with the SUNAT as result of the previous
Property Transfers to this purchase regarding to THE EQUIPMENT.

 
7.4.
The 11 october 2007, The General Shareholder`s Meeting was celebrated in a
general way, by unanimity of votes of all the shareholders, it is agreed to
transfer THE EQUIPMENT for a final amount of US $ 4’522,965.00 (Four Million
five hundred twenty-two thousand nine hundred sixty-five and 00/100 American
Dollars), plus the General Tax to the correspondent Sales.



EIGHT CLAUSE:     ABOUT THE INTEGRAL AND SECONDARY GOODS


THE SELLER states and warrants the following: 


8.1.
All the integral and secondary goods of THE EQUIPMENT are the only and exclusive
property of THE SELLER.


--------------------------------------------------------------------------------


 
8.2.
All the integral and secondary goods of THE EQUIPMENT are described in the
exhibit Nº 1 of this document. Therefore, THE SELLER waives to any right that
could be correspond her on any integral or secondary good regardless of whether
it is described or no described in the Exhibit Nº 1 therein, except the goods
that are no THE SELLER`S Property.

 
8.3.
It is established that THE SELLER shall be responsible and will have to
possession or property of any of the integral or secondary goods that are part
of THE EQUIPMENT, subject matter hereof, which are detailed in the exhibit nº 1
of this document, for reasons that are no directly attributable to THE BUYER. In
such sense, THE SELLER is bounded to the reorganization by damage and hidden
defects regarding to THE EQUIPMENT and the integral and secondary goods that are
described in the exhibit Nº 1 of this contract.



NINETH CLAUSE:    ABOUT THE INFRINGEMENTS AND SANCTIONS



9.1.
Without prejudice to the previous aforementioned fourth clause, it is clearly
established that any damages, either in a direct or indirect way, affects or
could affect to THE BUYER and/or to THE EQUIPMENT, it shall be indemnified by
THE SELLER.



9.2.
THE SELLER shall be assume directly, for her own account and cost, the payment
of the amount that is required to pay in accordance with the legal regulation as
well as any administrative, judicial ( civil or penal type) and/or arbitral
resolution, either the same that is allowed or executed as consequence to any
action or omission in the use, administration or exploitation of THE EQUIPMENT
produced previously to the date of signing of the present contract.

 
In case that for administrative, judicial or arbitral resolution, it is ordered
that THE BUYER assume the payment of some sum of money by any action or omission
in the use, administration or exploitation of THE EQUIPMENT produced before the
date of subscription of the present contract, THE SELLER shall be bound to keep
THE BUYER unharmed at all time, for all those fines, requirements of payment and
others that are requested and / or imposed as consequence of such actions.
 
9.3.
THE SELLER shall be indemnify and keep THE BUYER unharmed for any damage or
prejudice that could generate to THE BUYER as consequence of any action,
judicial and / or arbitral of the administrative type that is directed already
is against THE SELLER , THE EQUIPMENT, THE BUYER and / or any company previously
proprietary of THE EQUIPMENT in case for law it is established THE BUYER is in
charge with any of them, as consequence of any action or omission in the use,
administration, exploitation and / or any other one that is related directly and
/ or indirectly with THE EQUIPMENT or with the payment of any type of tax like
consequence of the transfers of property of the last one , produced before the
date of subscription of the present contract or later if the above mentioned
action or omission is not directly related to an act or omission expressly
attributable to THE BUYER.

 

--------------------------------------------------------------------------------


 
TENTH CLAUSE:     THE BUYER DUTIES


It is expressly established that when the deliver of the Cashier’s check and the
bank deposit which is referred in the points 3.1. y 3.2.of the Third Previous
Clause are carried out , THE BUYER will have fulfilled its correspondent duties
set forth in this contract.


In accordance with the aforementioned and after the verification of the fully
payment of the sale price in the way that is described in the Third Clause THE
SELLER waives express and irrevocably, against to THE BUYER to any other type of
legal warranty that could construe or exist as consequence of the payment form
of the consideration which is referred in the Third Clause of this Contract.


ELEVENTH CLAUSE:     EQUIPMENT DELIVER


THE EQUIPMENT deliver to THE BUYER shall be carried out to the signing of this
document to the person appointed by THE BUYER as Depositary according to the
deposit to be registered by THE BUYER pursuant to the Exhibit 2 herein.


TWELVETH CLAUSE:    INDUSTRIAL AND INTELLECTUAL PROPERTY
 

12.1.
In addition with the Property transfer of THE EQUIPMENT, THE SELLER transfer
also in favor of THE BUYER the draft about the design and invention of THE
EQUIPMENT.

 
12.2.
Additionally, THE SELLER states that there is no Industrial Property Right in
force regarding to THE EQUIPMENT before the INDECOPI. Notwithstanding the
foregoing, if there is any type of Industrial or Intellectual Property regarding
to THE EQUIPMENT, it shall be also transfer to THE BUYER by this present
document.  


--------------------------------------------------------------------------------



THIRTENNTH CLAUSE:     CONFIDENTIALITY



13.1.
Except the information to the administrative, tax and sectorial authorities
regarding to the purchase or property of THE EQUIPMENT, purpose of this
contract, the parties shall be not allow to give information to third ones about
this contract, whether it has a direct and/or indirect relation with THE
EQUIPMENT, with whatever of the enterprises included that THE BUYER has taken
notice and/or with the same parties , whether they know them, find out or take
knowledge as any motive.

 
13.2.
For the purpose of this contract, it shall be understood as confidential all
information , without taking into consideration the medium or material that
contains it , to the parties that could have access as result of the execution
of this contract.



FOURTENNTH CLAUSE:      STATEMENT
 
Mr. Juan Antonio Pizarro Sabogal, identified with ID Nº 07794505, domiciled at
Los Cipreses 355, San Isidro, states to be totally empowered to enter into the
present contract, in behalf of THE SELLER, in the following terms and conditions
stipulated herein. Mr. Juan Antonio Pizarro Sabogal declares that he was granted
these faculties by the General Shareholders Meeting, and the agreement which
allows to granting of such faculties was adopted by unanimity votes of the
shareholders present in such meeting.


Moreover, Mr. Juan Antonio Pizarro Sabogal, as General Manager, states that all
and every of THE SELLER statements are correct and true, assuming joint
liability with this last one by the veracity and exactly of the same one for THE
BUYER .


FIFTEENTH CLAUSE:      THE CONSTRUE OF THE CONTRACT CONTENT


15.1.
The titles at the top of every clause of this document are merely referential
and it will not be taking into consideration to the construe of the content of
these.



15.2.
The invalidity, total or partial, of one or more of the regulations set forth
herein will no affect the validity of the other regulations stipulated in this
document. On the contrary there will be understood that this agreement is
totally effective , must be considered as non-existent the clause (s) stated
disabled null and void , total or partially; and, in consequence, the parties
rights and obligations will be executed according to the established in the
present contract .

 

--------------------------------------------------------------------------------



SEVENTEENTH CLAUSE:     NOTIFICATIONS



16.1.
All the notifications and communications made between the parties shall be made
at the addresses specified in the introductory part of this document. For any
change of domicile is enforceable, it must be communicated to the other party
through notarized notification in advance no less than ten (10) calendar days
calculated from the date on which such amendment shall be made, and must make
expresses reference this variation is referring to the address specified in this
contract and indicating from when it will be in force the above modification.
For variations in the address, it will be valid only if the address has been set
within a radius of the urban city of Lima, Peru.



16.2.
The notifications and communications, except those made by means of attorney
that will be carried out according to procedures established by notaries or Law,
shall be considered: (i) the delivery date , if it is personal; , Or (ii) the
date of receipt with acknowledge receipt, if it is send by registered post , or
pre-free or courier.



SEVENTEENTH CLAUSE:     PUBLIC DEED GRANTING


In accordance with the established in the article 1412° of the Civil Code, the
parties are bound to confer the public deed produced by this present minute.
Likewise, the parties agree all the expenses and taxes produced as result of the
recording in a public deed of this present document will be in charge of THE
BUYER. Within of such expenses it is included the evidence acquisition of the
referred public deed to THE SELLER.   
 
EIGHTENNTH CLAUSE:        ARBITRATION
 
18.1.
The present contract is governed by the Peruvian Legislation and other
Regulation



18.2.
Any lawsuit , controversy, disagreement, difference or claim arisen between both
parties with respect to the construe, execution, dissolution , termination,
efficacy , invalidity, nullity or validity arising from or arising from or
related to this contract that can not be resolved by mutual agreement between
them , will be submitted to arbitration law, of national character.



The arbitrors shall be three, each party shall appoint one and the two
arbitrators appointed shall appoint the third one, who will preside over the
tribunal. If one of the parties does not appoint its correspondent arbitrator
within 15 calendar days of receipt of the application in writing by the party
seeking arbitration or if, within 15 calendar days also from the appointment of
the second arbitrator, the two referees unable to agree on the appointment of
the third arbitrator, the designation of any of these referees will be made at
the request of either party by the Center for National Conciliation and
Arbitration and the International Lima Chamber of Commerce .


--------------------------------------------------------------------------------



18.4.
If it is necessary to designate an substitute arbitror, this last one shall be
appointed following the same process previously established for the designation
of the substitute arbitror.



18.5.
The place of arbitration shall be the city of Lima, Peru. The Spanish language
shall be the official Language for this process .The arbitration will be right
and in an additional way to the regulations established in this document, it
will be processed pursuant to the aforesaid rules in the Regulation of the
National and International Arbitration of the Lima Chamber of Commerce .




18.6.
The parties waive to complain of the remedy of appeal of the arbitral lawsuit
that is issued.



18.6.
For the eventuality of an action for annulment against the decision issued by
the arbitral tribunal, the parties are already subject to the jurisdiction of
the courts of the city of Lima, resigning explicitly to jurisdiction in their
address. In addition the parties agree that any change of address for any of
them should be disclosed to the other in writing and must be established on a
new location within the urban radio in Lima to take effect.



Mr. Notary adds the Law Clauses and complements that correspond
 
Lima, 18 October 2007


--------------------------------------------------------------------------------

